       Case 3:18-cr-00171-SRU Document 194 Filed 06/21/21 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA,                                        :
                                                                 :
v.                                                               :         docket no. 3:18-CR-00171- :
                                                                           SRU
ARBER ISAKU,                                                     :
         Defendant.                                              :         June 21, 2021


                MOTION TO AMEND CONDITIONS OF BOND

      Introduction: The defendant Arber Isaku has requested that the conditions

of his bond be modified in order to:

            Allow him access to the internet in order to pursue courses at the
            University of Phoenix, and

            Allow him to leave his residence, subject to a curfew.

            The undersigned has discussed this matter with United States

Probation Officer Braxton, who does not oppose this request.

                                                                 Respectfully submitted,

                                                                           s/s

                                                                 JEREMIAH DONOVAN
                                                                 123 Elm Street--Unit 400
                                                                 P.O. Box 554
                                                                 Old Saybrook, CT 06475
                                                                 (860) 388-3750
                                                                 FAX 388-3181
                                                                 Juris no. 305346
                                                                 Fed.bar.no. CT 03536
                                                                 jeremiah_donovan@sbcglobal.net




                                              JEREMIAH DONOVAN
           ATTORNEY AT LAW • POST OFFICE BOX 554 • OLD SAYBROOK, CT 06475 • (860) 388-3750 • JURIS NO. 305346
 Case 3:18-cr-00171-SRU Document 194 Filed 06/21/21 Page 2 of 2



                                                    2

                                 [PROPOSED] ORDER

The motion set forth above having been duly considered, it is hereby

                                   GRANTED / DENIED




                                                           ____________________________
                                                           STEFAN R. UNDERHILL
                                                           UNITED STATES DISTRICT
                                                           JUDGE




                                        JEREMIAH DONOVAN
     ATTORNEY AT LAW • POST OFFICE BOX 554 • OLD SAYBROOK, CT 06475 • (860) 388-3750 • JURIS NO. 305346
